HOUCK, J.
This cause arose in Morrow Common Pleas for the purpose of determining descent of real property under 8573 GC.
Elizabeth Jackson, owner of the property in question, died intestate in 1914, leaving ¡relict her widower, Geo. W. Jackson, her daugher Nettie Ireland, and William , Rutherford and others as next of kin.
Under the provisions of 8573 GC. as of 1914, the property became vested in Nettie Ireland, subject to a life estate in favor of Geo. W. Jackson.
Nettie Ireland died in 1920, and thereupon, by virtue of statute the property became vested in Rutherford. Said statute (8573) was amended by act of legislature in 1923, and Jackson contends that under the provisions of the amended act he takes fee simple title to the property. The court refused to allow this contention and error was prosecuted to the court of Appeals which held:
1. This estate vested in Rutherford upon the death of Ireland in 1920 by virtue of the statute as it existed at that time.
2. When an estate in realty is once vested, legislature, by subsequent act is without power or authority to set aside such vested interest.
Judgment affirmed.